         Case: 1:18-cv-01134-WHB Doc #: 26 Filed: 09/30/20 1 of 2. PageID #: 141




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    JIM T. GLOVER, JR.,                          )        CASE NO. 1:18 CV 1134
                                                 )
                        Plaintiff,               )        MAGISTRATE JUDGE
                                                 )        WILLIAM H. BAUGHMAN, JR.
    v.                                           )
                                                 )
    CORPORAL BOARDMAN, et al.,                   )
                                                 )
                        Defendants.              )        ORDER


          On April 8, 2019, the Court assigned this case to me following the parties’ consent. 1

Last year, I held a number of status conferences that were designed in part to address the

possible appointment of counsel for plaintiff Jim T. Glover, Jr. through the Court’s civil

pro bono protocol. At the end of the year, however, Glover filed a motion to proceed pro

se in this case. 2

          Shortly after Glover had filed his unopposed motion, our world, including court

operations, plunged into a global pandemic. We are slowly emerging from this health crisis

in fits and starts. This order, therefore, is part of my effort to get this case back on track

notwithstanding the continuing restrictions prompted by the global health crisis.

          Efforts to obtain appointed counsel to represent Glover in this case are ongoing, but,


1
    ECF #17.
2
    ECF #24.

                                                1
       Case: 1:18-cv-01134-WHB Doc #: 26 Filed: 09/30/20 2 of 2. PageID #: 142




like other court proceedings, have been disrupted by the pandemic. An appointment

request for this case is currently under consideration by a law firm. In light of the fact that

efforts to find appointed counsel to represent Glover are ongoing, I deny Glover’s motion

to proceed pro se without prejudice subject to possible refiling.

        A status conference is needed in the near future to establish a new schedule for this

case. Accordingly, I will shortly issue a separate order setting out the date and time for

either a telephonic or video status conference.

        For the foregoing reasons, it is hereby

        ORDERED that Glover’s unopposed motion to proceed pro se 3 is denied without

prejudice subject to possible refiling in the future.

        IT IS SO ORDERED.



Dated: September 30, 2020                                 s/ William H. Baughman, Jr.
                                                          United States Magistrate Judge




3
    ECF #24.

                                               2
